Name: Commission Regulation (EU) 2015/1725 of 28 September 2015 amending Annex to Regulation (EU) No 231/2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards specifications for Ethyl lauroyl arginate (E 243) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  health;  food technology
 Date Published: nan

 29.9.2015 EN Official Journal of the European Union L 252/12 COMMISSION REGULATION (EU) 2015/1725 of 28 September 2015 amending Annex to Regulation (EU) No 231/2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards specifications for Ethyl lauroyl arginate (E 243) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 14 thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Commission Regulation (EU) No 231/2012 (3) lays down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008. (2) Those specifications may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application. (3) On 17 November 2014, an application was submitted for the amendment of specifications concerning the food additive Ethyl lauroyl arginate (E 243). The application was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) The current specification defines ethyl lauroyl arginate as synthesized by esterifying arginine with ethanol, followed by reacting the ester with lauroyl chloride. The resultant ethyl lauroyl arginate is recovered as the hydrochloride salt, which is filtered and dried. (5) The applicant demonstrated that the current definition is too broad and should reflect details as regards temperature and pH, that were included in the original application and that are important in order to obtain the same profile that was evaluated by the European Food Safety Authority in its opinion on the safety of the use of Ethyl lauroyl arginate as a food preservative (4). (6) Regulation (EU) No 231/2012 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 231/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1.). (4) The EFSA Journal (2007) 511, 1-27. ANNEX In the Annex to Regulation (EU) No 231/2012, in the entry for E 243 Ethyl lauroyl arginate the definition is replaced by the following: Definition Ethyl lauroyl arginate is synthesized by esterifying arginine with ethanol, followed by reacting the ester with lauroyl chloride, in aqueous media at a controlled temperature between 10 and 15 °C and at a pH between 6,7 and 6,9. The resultant ethyl lauroyl arginate is recovered as the hydrochloride salt, which is filtered and dried.